DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wafta et al. (US 2020/0228948, hereinafter “Wafta”) in view of Fields et al. (US 10,166,994, hereinafter “Fields”).
For claims 1 and 14, Wafta discloses A method for determining an error in an autonomous driving system (see Fig. 9A and 9B), the method comprising: 
determining a location of a road side unit (RSU) on the basis of map information (The D2D-RSU 904 may verify if location information is included in the message. In some examples, 
determining, on the basis of the location of the RSU, that a vehicle enters an area (based on the configuration message, the RSU 904 may send a transmission of information associated with the RSU 904… the information associated with the RSU 904 may include, for example, a location of the RSU 904, a coverage area associated with RSU 904, or one or more services obtainable via the RSU 904; see par. 0086 and Fig. 9) in which it is possible to receive, from the RSU, a diagnostic message for determining whether a communication module of the vehicle operates normally (The vehicle 902 may be triggered to send the solicitation message for RSU info over the PC5 link. For example, the trigger may be by an application that wants to use an IP connection, or by the user via a GUI, or when the vehicle enters a new location for which no RSU info is available. The vehicle may send a PC5 message, for example using preconfigured information or information received from a ProSe Function. The information may include, for example, source and destination L2 address for the PC5 link, source and destination IP address, etc. The PC5 message may indicate a solicitation for RSU info. The RSU solicitation message may include location information for which the vehicle 902 is interested in receiving RSU info; see par. 0089 and Fig. 9); 
Wafta does not explicitly disclose restarting, if the diagnostic message is not received, the communication module to resolve an error that the communication module fails to receive  Fields discloses restarting, if the diagnostic message is not received (At block 506, the on-board computer 114 may execute one or more software diagnostic routines to evaluate the operation of the software components of the autonomous operation features. In some embodiments, a special-purpose computing device and/or mobile device 110 may execute the routines or receive the output of the routines. The software diagnostic routines may cause test inputs to be presented to the autonomous operation features and receive responses based upon the test inputs; see col. 25 lines 30-47), the communication module to resolve an error that the communication module fails to receive the diagnostic message (If any impairments are detected at block 514, however, the on-board computer 114 may attempt to remediate the impairment at block 516… a remediation attempt for autonomous operation feature software errors may include rebooting or reinstalling a portion of the software; see col. 26 lines 28-51 and Fig. 5); and receiving, from the RSU, a diagnostic message for determining whether the communication module operates normally (At block 514, the on-board computer 114 may determine whether any of the autonomous operation features, sensors 120, and/or communication components 122 have an impaired operating status….If all are operating normally, then the on-board computer 114 may proceed to generate a report at block 522 If remediation is determined at block 518 to successfully address all impairments, a report may be generated at block 522; see col. 26 lines 28-64 and Fig. 5). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Fields's arrangement in Wafta's invention to enable near real-time uploads and downloads of information as well as periodic uploads and downloads of 
Specifically for claim 14, Wafta discloses A vehicle (see Vehicle 902 in Fig. 9A and 9B) for determining an error in an autonomous driving system (see Fig. 9A and 9B), the vehicle comprising: 
a transceiver (Transceiver 34, Fig. 31C); 
a display (display 42, Fig. 31C); 
a sensing unit (the peripherals 52 may include various sensors, see par. 0241 and Fig.  31C); 
a memory (Memories 44 and 48, Fig. 31C); and 
a processor controlling the transceiver, the display, the sensing unit, and the memory (Processor 32, Fig. 31C), 
For claims 2 and 15, Wafta discloses The method of claim 1, further comprising: generating a response message as a response to the diagnostic message (At the D2D-RSU 904, a solicitation message for RSU info may be received, from a plurality of vehicles, for instance the vehicle 902; see Wafta par. 0090 and Fig. 9B) and transmitting the response message to the RSU (At 4, in accordance with the illustrated example, the D2D-RSU 904 transmits the PC5 message with the RSU info; see par. 0091 and Fig. 9B); and receiving a normal message indicating that the communication module operates normally on the basis of the response message from the RSU (At 8, in accordance with the illustrated example, the vehicle starts transmitting ND messages and includes the service ID. It uses the configurations received from the RSRC, or local configurations, to set the L2 addresses, IP addresses, etc, accordingly. For 
For claims 3 and 16, Wafta discloses The method of claim 1, further comprising: transmitting a V2X message including information of the vehicle to the RSU (Another issue related to lack of discovery of RSUs is that there may be a lack of information that can improve V2X services. For example, in various example embodiments described herein, a given RSU may be able to act as a relay for communication between two vehicles, or as a relay between a vehicle and a source RSU with which the vehicle may have setup an IP connection; see Wafta par. 0073, 0128); 
wherein the RSU transmits the information of the vehicle to a server in order to share the error of the vehicle with other vehicles (The vehicles may also be configured to report a history of detected RSU to a server such as an RSRC, the ProSe Function, or another server. The report can be sent when, as an example, a certain number of RSUs have been detected, optionally over a certain period of time; see par. 0121 and Fig. 12). 
For claims 4 and 17, Wafta does not explicitly disclose The method of claim 1, further comprising: displaying that the communication module has an error on a display when a driving mode of the vehicle is a normal driving mode, if the diagnostic message is not received after the communication module is restarted. Fields discloses The method of claim 1, further comprising: displaying that the communication module has an error on a display when a driving mode of the vehicle is a normal driving mode, if the diagnostic message is not received after the communication module is restarted (At block 528, the report may be presented to the vehicle operator and/or insurance customer by a display, such as display 202; 
For claims 5 and 18, Wafta does not explicitly disclose The method of claim 1, further comprising: disabling a module which uses a V2X message when a driving mode of the vehicle is an autonomous driving mode, if the diagnostic message is not received after the communication module is restarted.  Fields discloses The method of claim 1, further comprising: disabling a module which uses a V2X message when a driving mode of the vehicle is an autonomous driving mode, if the diagnostic message is not received after the communication module is restarted (if one or more impairments remain, then an alert may be generated and presented to the vehicle operator or insurance customer at block 520. The alert may include information regarding the type of autonomous operation feature or sensor impairment, the severity of the impairment, an impact on risks associated with autonomous operation, whether some autonomous operation features must be disabled, and/or recommendations regarding autonomous operation features use and settings; see Fields col. 26 lines 54-64), (repairing the malfunctioning sensor may include resetting, restarting, rebooting, recalibrating, or otherwise attempting to clear the malfunction by returning the sensor to a predetermined or default state. This may be of particular use where a software error has caused the malfunction, such that resetting the sensor (such as by rebooting the sensor) may correct the malfunction; see col. 56 lines 42-63). It would have been obvious to the ordinary 
For claims 6 and 19, Wafta does not explicitly disclose The method of claim 5, further comprising: displaying on the display that it is impossible to drive using the V2X message. Fields discloses The method of claim 5, further comprising: displaying on the display that it is impossible to drive using the V2X message (generating, via the one or more processors, a warning to a driver of the vehicle indicating that the autonomous or semi-autonomous functionality or technology is not operating correctly or optimally, and/or otherwise is unsafe; and/or (3) preventing, via the one or more processors, the driver of the vehicle from engaging or switching on the autonomous or semi-autonomous functionality or technology that is not operating correctly or optimally, and/or otherwise is unsafe; see col. 30 lines 29-45). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Fields's arrangement in Wafta's invention to enable near real-time uploads and downloads of information as well as periodic uploads and downloads of information which may in tum support a thin-client embodiment of the mobile device or on-board computer (see Fields col. 12 lines 27-33).
For claim 7, Wafta does not explicitly disclose The method of claim 5, further comprising: switching to a driving mode using a sensor of the vehicle. Fields discloses The method of claim 5, further comprising: switching to a driving mode using a sensor of the vehicle (At block 608, the on-board computer 114 may determine one or more changes in risk  If the malfunctioning sensor 120 were to later resume normal operation (e.g., as a result of jostling or remediation), the additional sensor data may decrease the risks associated with vehicle operation; see Fields col. 28 lines 40-56). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Fields's arrangement in Wafta's invention to enable near real-time uploads and downloads of information as well as periodic uploads and downloads of information which may in tum support a thin-client embodiment of the mobile device or on-board computer (see Fields col. 12 lines 27-33).
For claim 8, Wafta discloses A method for determining an error in an autonomous driving system (see Fig. 9A and 9B), the method comprising: 
transmitting the V2X message in a broadcast manner (The D2D-RSU 904 may also verify how the response should be sent (e.g., unicast or multicast/broadcast). In a unicast/broadcast scenario, vehicles that did not request the RSU information may receive it anyway. In some cases, this causes an overhead savings because other vehicles might not need to send solicitation messages that they would have otherwise sent. In an example, before sending the 
Wafta does not explicitly disclose receiving a diagnostic message indicating that there is an error in a V2X message transmitted by a vehicle; and restarting a module generating the V2X message to resolve the error, wherein the V2X message includes state information of the vehicle and the error is based on external monitoring information related to the vehicle. Fields discloses receiving a diagnostic message indicating that there is an error in a V2X message transmitted by a vehicle (At block 506, the on-board computer 114 may execute one or more software diagnostic routines to evaluate the operation of the software components of the autonomous operation features. In some embodiments, a special-purpose computing device and/or mobile device 110 may execute the routines or receive the output of the routines. The software diagnostic routines may cause test inputs to be presented to the autonomous operation features and receive responses based upon the test inputs; see Fields col. 25 lines 30-47); and restarting a module generating the V2X message to resolve the error (At block 506, the on-board computer 114 may execute one or more software diagnostic routines to evaluate the operation of the software components of the autonomous operation features. In some embodiments, a special-purpose computing device and/or mobile device 110 may execute the routines or receive the output of the routines. The software diagnostic routines may cause test inputs to be presented to the autonomous operation features and receive responses based upon the test inputs; see Fields col. 25 lines 30-47), wherein the V2X message includes state information of the vehicle (modules may include a vehicle control module for determining and implementing control decisions to operate the vehicle 108, a system status module for determining the operating status of autonomous operation features, a monitoring module for monitoring the operation of the vehicle 108, a remediation module for correcting abnormal operating states of autonomous operation features, an insurance module for determining risks and costs associated with operation of the vehicle 108, an alert module for generating and presenting alerts regarding the vehicle 108 or the vehicle operator; see Fields col. 15 lines 16-26) and the error is based on external monitoring information related to the vehicle
For claim 9, Wafta does not explicitly disclose The method of claim 8, wherein: the restarting is performed if the diagnostic message is generated from two or more vehicles or from a road side unit (RSU). Fields discloses The method of claim 8, wherein: the restarting is performed if the diagnostic message is generated from two or more vehicles or from a road side unit (RSU) (the on-board computer 114 may determine normal functioning characteristics and/or output ranges for the sensors 120, which may be used in determining whether the sensors 120 are functioning normally. Determining normal functioning characteristics may include requesting such information from the server 140 and/or accessing such information stored within the data storage 228. In some embodiments, the configuration of one or more communication components 122 may also be determined at block 504; see Fields col. 25 lines 15-29). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Fields's arrangement in Wafta's invention to enable near real-time uploads and downloads of information as well as periodic uploads and downloads of information which may in tum support a thin-client embodiment of the mobile device or on-board computer (see Fields col. 12 lines 27-33).
For claim 10, Wafta does not explicitly disclose The method of claim 8, wherein: the diagnostic message comprises a data item related to the state information of the vehicle different from the monitoring information of the V2X message. Fields discloses The method of claim 8, wherein: the diagnostic message comprises a data item related to the state information of the vehicle different from the monitoring information of the V2X message (The method 600 may continue with monitoring the vehicle operation until the a change in operating status is determined at block 606. When a change is determined, the change in 
For claim 11, Wafta does not explicitly disclose  The method of claim 10, further comprising: stopping the operation of transmitting the V2X message, if the diagnostic message is received after the module generating the V2X message is restarted. Fields discloses The method of claim 10, further comprising: stopping the operation of transmitting the V2X message, if the diagnostic message is received after the module generating the V2X message is restarted (if one or more impairments remain, then an alert may be generated and presented to the vehicle operator or insurance customer at block 520. The alert may include information regarding the type of autonomous operation feature or sensor impairment, the severity of the impairment, an impact on risks associated with autonomous operation, whether some autonomous operation features must be disabled, and/or recommendations regarding autonomous operation features use and settings; see Fields col. 26 lines 54-64), (repairing the malfunctioning sensor may include resetting, restarting, rebooting, recalibrating, or otherwise attempting to clear the malfunction by returning the sensor to a predetermined or default state. This may be of particular use where a software error has caused the malfunction, such that resetting the sensor (such as by rebooting the sensor) may correct the malfunction; see col. 56 lines 42-63). It would have been obvious to the ordinary skilled in the art before the 
For claim 12, Wafta does not explicitly disclose The method of claim 11, further comprising: displaying the data item on a display. Fields discloses The method of claim 11, further comprising: displaying the data item on a display (generating, via the one or more processors, a warning to a driver of the vehicle indicating that the autonomous or semi-autonomous functionality or technology is not operating correctly or optimally, and/or otherwise is unsafe; and/or (3) preventing, via the one or more processors, the driver of the vehicle from engaging or switching on the autonomous or semi-autonomous functionality or technology that is not operating correctly or optimally, and/or otherwise is unsafe; see col. 30 lines 29-45). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Fields's arrangement in Wafta's invention to enable near real-time uploads and downloads of information as well as periodic uploads and downloads of information which may in tum support a thin-client embodiment of the mobile device or on-board computer (see Fields col. 12 lines 27-33).
For claim 13, Wafta discloses The method of claim 8, the V2X message comprises information of the vehicle (It is recognized herein that his information may be beneficial for V2X communication. For example, if a vehicle learns that an RSU is capable of both 802.11 and cellular technology, the vehicle may switch to the use of cellular D2D communication when it goes out of coverage of the RSU. It may switch because cellular technology has a larger and if the diagnostic message is generated by the RSU, the RSU transmits the information of the vehicle to a server in order to share the error of the vehicle with other vehicles (The vehicles may also be configured to report a history of detected RSU to a server such as an RSRC, the ProSe Function, or another server. The report can be sent when, as an example, a certain number of RSUs have been detected, optionally over a certain period of time; see par. 0121 and Fig. 12).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wafta and Fields and further in view of Faurie et al. (US 2018/0332585, hereinafter “Faurie”).
For claim 20, the combination of Wafta and Fields does not explicitly disclose The method of claim 2, further comprising: receiving, from a network, downlink control information (DCI) used for scheduling transmission of the response message, wherein the response message is transmitted to the RSU through the network on the basis of the DCI. Faurie discloses The method of claim 2, further comprising: receiving, from a network, downlink control information (DCI) used for scheduling transmission of the response message, wherein the response message is transmitted to the RSU through the network on the basis of the DCI (Upon receipt of the X2 message (522), eNB-S forwards to UE-S the scheduling information received from RSUl-V. In some examples, the scheduling information may be encoded according to DCI format SA or according to another format, and may be sent over an Uu interface on a (E)PDCCH channel with the cyclic redundancy check (CRC) scrambled with an SL-V-RNTI, an SL-V-SPS-RNTI or another identifier previously assigned. DCI format 5A may be used by an eNB to schedule transmission resources (control and data) for V2X sidelink communication in a network scheduled resource .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Rogo et al. (US 2015/0169018),
-Neves et al. (US 2017/0214744),
-Matsuyama (US 2012/0258702).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHAE S LEE/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415